PER CURIAM:
The claimants, Larry Haught and Linda Martin-Haught, seek an award of $4,000.00 from the respondent, Division of Highways, for damage to their vehicle. The damage occurred on June 19, 1996, at 10:25 p.m., while Ms. Martin-Haught was driving on Route 24, also known as Meadowbrook Road, in Harrison County. During the drive, she was traveling approximately twenty-five miles per hour when she unexpectedly encountered mud and gravel on the road surface. She immediately attempted to stop, and the vehicle slid off the roadway and struck a tree. As a result of the collision, the claimants’ vehicle was severely damaged. The estimated value of the vehicle before the accident was $4,000.00. The estimated value of the vehicle after the accident was $400.00.
On June 19, 1996, the Harrison County area received a substantial amount of rain which caused flooding problems on several roads. Bill Wyckoff, an assistant maintenance superintendent for the respondent, testified that he was informed about a drainage problem on Route 24 at 8:30 p.m. At this time, a truck and loader were dispatched to the area to correct the problem. Later that evening, Mr. Wyckoff was informed that there was still debris on the pavement surface; therefore, he returned to the area to examine the condition of the road. When he arrived, he discovered that a local fire department had responded to Ms. Martin-Haught’s accident. According to Mr. Wyckoff, there was a small amount of debris remaining on the road, and the fire department removed the debris by spraying the road with water.
The law of West Virginia is well settled that the State is not a guarantor of the safety of motorists upon its highways. Adkins vs. Sims, 130 W. Va. 645, 46 S.E.2d 81 (1947). However, the State does have a duty to exercise reasonable care and diligence in the maintenance of its highways under all circumstances. Adams vs. Dept. of Highways, 14 Ct. Cl. 214 (1982); Hobbs vs. Dept. of *164Highways, 13 Ct. Cl. 27 (1979).
Based on the evidence presented in this claim, it is apparent that the respondent was aware of the debris on the pavement surface prior to the accident. In addition, the Court believes that the respondent attempted to clear the debris from the road, but it failed adequately to remove all of the debris from the roadway.
Accordingly, the Court makes an award to the claimants in the amount of $3,600.00 for the lost value of their vehicle.
Award of $3,600.00.